             Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          )

                   v.                             )       CR. NO. 21-CR-33 (CJN)

BRIAN BOOTH                                       )

____________________________________)

                            MEMORANDUM IN AID OF SENTENCING

            Brian J. Booth was a law-abiding citizen with no prior criminal history before the instant

offense. Under the weight of growing financial bills, health challenges, and overall stress from

the pandemic, he thought of a desperate and futile attempt to obtain money. Now, he is

unemployed and continues to face financial challenges. Mr. Booth will appear on May 6, 2021

by videoconference for sentencing. Based on the nature and circumstances of the offense, Mr.

Booth’s background, his acceptance of responsibility, and the relevant sentencing factors

pursuant to 18 U.S.C. § 3553(a), the defense respectfully requests a sentence of probation, which

is fair and reasonable.

                                            Case Background

            On December 7, 2020, Mr. Booth was arrested and released on his personal

recognizance. After a few weeks of plea negotiations, on January 28, 2021, a one-count

Information was filed against Mr. Booth, charging him with Disclosure of Confidential

Information, in violation of 18 USC § 1905, to which he pled guilty on February 10, 2021. Mr.

Booth accepts responsibility for the offense and did not put the government to its burden of proof

at trial.




                                                      1
        Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 2 of 13




                                        Sentencing Law

      The era of binding guidelines ended sixteen years ago, when the Supreme Court held that

“the Federal Sentencing Reform Act of 1984…ma[de] the Guidelines effectively advisory.”

United States v. Booker, 543 U.S. 220, 245 (2005) (emphasis added). Under Booker, the

“district courts, while not bound to apply the Guidelines, must consult those Guidelines and

take them into account when sentencing.” Id. at 264 (citing See 18 U.S.C. §§ 3553(a)(4), (5)).

While holding that district courts should still consider the Guideline calculations and ranges for

sentencing purposes, the Supreme Court in Booker held that courts must consider all the

purposes of sentencing set forth in 18 U.S.C. § 3553(a). Overall, in light of Booker, courts must

treat the Guidelines as one among several of the sentencing factors.

      18 U.S.C. § 3553(a) provides that the Court must consider:

          (1) the nature and circumstances of the offense and the history and characteristics of

              the defendant;

          (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote
                  respect for the law, and to provide just punishment for
                  the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the
                  defendant; and
              (D) to provide the defendant with the needed educational
                  and vocational training, medical care, or other
                  correctional treatment in the most effective manner

          (3) the kinds of sentences available;

          (4) the kinds of sentence and the sentencing range established for—

              (A) the applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines— (i)issued by the Sentencing
                  Commission pursuant to section 994(a)(1) of title 28, United States Code,
                  subject to any amendments made to such guidelines by act of Congress

                                                  2
         Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 3 of 13




                    (regardless of whether such amendments have yet to be incorporated by the
                    Sentencing Commission into amendments issued under section 994(p) of title
                    28); and (ii) that, except as provided in section 3742(g), are in effect on the
                    date the defendant is sentenced; …

           (5) any pertinent policy statement— …

           (6) the need to avoid unwarranted sentence disparities among defendants with similar

               records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

       Several years after Booker, the Supreme Court made clear that the “Court’s overarching

duty” is to “‘impose a sentence sufficient, but not greater than necessary,’” Pepper v. United States,

562 U.S. 476, 493 (2011) (quoting 18 U.S.C. § 3553(a)), to comply with “the four identified

purposes of sentencing: just punishment, deterrence, protection of the public, and rehabilitation,”

Dean v. United States, 137 S. Ct. 1170, 1175 (2017); see also 18 U.S.C. § 3553(a)(2). In addition,

the sentencing court may consider any “information concerning the background, character, and

conduct” of the defendant, including age, educational and vocational skills, mental and emotional

conditions, and lack of guidance as a youth. 18 U.S.C. § 3661.

       Congress has further provided that:

       [t]he court, in determining whether to impose a sentence of imprisonment, and, if a
       term of imprisonment is to be imposed, in determining the length of the term, shall
       consider the factors set forth in Section 3553(a) to the extent that they are
       applicable, recognizing that imprisonment is not an appropriate means of
       promoting correction and rehabilitation.

18 U.S.C. § 3582(a) (emphasis added). With that limitation and considering all of the purposes

of sentencing, the Court must impose a sentence that is “sufficient, but not greater than

necessary, to comply with the purposes [of sentencing].” Id. § 3553(a) (emphasis added).

       Since Booker, the Supreme Court reaffirmed that the Sentencing Guidelines are merely one

factor to be considered by district courts when fashioning a reasonable sentence and that the

                                                  3
         Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 4 of 13




Sentencing Guidelines are not to be weighed more heavily than other sentencing factors. See Rita

v. United States, 551 U.S. 338 (2007); Gall v. United States, 552 U.S. 38 (2007). A sentencing

court shall not simply presume that a sentence within the Guideline range is automatically

reasonable or that a sentence within the Guideline range is more reasonable than a sentence outside

of the Guideline range. Rita, 551 U.S. at 338; Gall, 552 U.S. at 46. The sentencing court further

shall not presume that a sentence outside of the Guidelines range is unreasonable. Id. By

considering the Sentencing Guidelines along with all of the factors set forth 18 U.S.C. § 3553(a),

“the sentencing court subjects the defendant’s sentence to the thorough adversarial testing

contemplated by federal sentencing procedure.” Rita, 551 U.S. at 351.

       It is critical for sentencing courts to consider all sentencing factors and to not give undue

weight to the Sentencing Guidelines because, as the Supreme Court has long emphasized that “‘[i]t

has been uniform and constant in the federal judicial tradition for the sentencing judge to consider

every convicted person as an individual and every case as a unique study in the human failings

that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.’” Gall, 552

U.S. at 52 (quoting Koon v. United States, 518 U.S. 81, 113 (1996)); see also United States v.

Faison, No. GJH-19-27, 2020 U.S. Dist. LEXIS 27643, at *4-5 (D. Md. Feb. 18, 2020)(“But if

judges are not careful, a rote application of the Guidelines can turn what is often a life-defining

moment for the defendant into a check-the-box, formulaic calculation devoid of the

individualized sentencing we strive for.”).

       Overall, judges are encouraged to resist “anchoring” the sentence on the guideline

numbers. “Anchoring is a cognitive bias that describes the human tendency to adjust judgments

or assessments higher or lower based on previously disclosed external information - the ‘anchor.’

Studies demonstrate ‘that decisionmakers tend to focus their attention on the anchor value and to



                                                  4
            Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 5 of 13




adjust insufficiently to account for new information.’” Mark W. Bennett, Confronting Cognitive

“Anchoring Effect” and “Blind Sot” Biases in Federal Sentencing: A Modest Solution for

Reforming a Fundamental Flaw, 104 J. Crim. L. & Criminology 489, 495 (2014) (citations

omitted).

          It is important to distinguish the guidelines' intended, salutary effect - promoting
          consistency and proportionality in sentencing - from the unintended anchoring
          effect that the guidelines can exert. … Anchoring leads to cognitive error not
          insofar as judges intentionally use the guidelines in an advisory fashion, but
          instead when judges irrationally assign too much weight to the guidelines range,
          just because it offers some initial numbers.

Id. at 524 (inner quotation marks and citation omitted); see also United States v. Docampo, 573

F.3d 1091, 1105 n.5 (11th Cir. 2009) (Barkett, J., concurring and dissenting) (“Not only have

district courts now become used to relying on [the Guidelines], but the Guidelines inevitably

have a considerable anchoring effect on a district court’s analysis”).

                                               Argument

          For the following reasons, a sentence of probation is the only sentence that is not greater

than necessary, yet sufficient, for the purposes of sentencing.

I.        The Nature and Circumstances of the Offense

          The offense conduct is detailed in the Statement of Facts and the Final Presentence

Investigation Report. In short, Mr. Booth sent letters to embassies, disclosing confidential

information to obtain money. (ECF No. 20, Final Presentence Investigation Report (“PSR”) ¶¶

11-13).

          The government informed the defense of additional offense conduct. Gov’t Sent’g

Mem., ECF No. 19, p. 3. While the letter was postmarked April 2021, 1 the letter was not written



1
 The government notes that the envelope was postmarked April 12, 2021. In the picture
provided to the defense, it appears the envelope was postmarked April 5, 2021.
                                                    5
          Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 6 of 13




at that time. After further discussion, the parties acknowledge that at his time, it is unclear how

many letters were sent and will eventually be recovered. Undersigned counsel understands that

all of the letters were written prior to the arrest in this case. Overall, the letters are part of one

scheme and course of conduct that took place prior to his arrest last year. It is clear that Mr.

Booth obtained no money in response to the requests. He was terminated from the Federal

Aviation Administration (FAA) on or about March 26, 2021 as result of his conduct. There is no

threat that Mr. Booth poses.

II.     Mr. Booth’s History and Characteristics

        Mr. Booth’s history and characteristics show that the offense conduct was aberrant

behavior. He has lived a law-abiding life with no prior convictions. Mr. Booth grew up as a

child of a military parent and moved frequently because of his father’s military career. He spent

his formative years on military bases and completed high school in the Netherlands. (PSR ¶¶ 48,

59). He had been steadily employed at the FAA as a legal assistant for the last 10 years. (PSR ¶

63).

        The year 2020 did not start well for Mr. Booth. In January 2020, he began suffering

excruciating neck pain that made it difficult to concentrate and work. The pain shot down his

right thigh and it was difficult to grip cups, paper, and pens with his right hand. He began

physical therapy for three months until late March or early April 2020. Prior to this, he was

receiving constant calls from debt collectors and debt collection notices which increased by

March 2020. Then, the COVID-19 pandemic hit. The pandemic understandably caused severe

economic and psychological stress to millions of Americans. By April 2020, “[t]he US economy

lost 20.5 million jobs …, the Bureau of Labor Statistics said Friday — by far the most sudden




                                                    6
          Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 7 of 13




and largest decline since the government began tracking the data in 1939.” 2 One month into the

pandemic, “[t]he coronavirus pandemic…caus[ed] nearly 9 in 10 Americans to feel anxious

about money,” with nearly 50% of people being worried about paying bills and more than a

quarter being concerned about paying rent. 3 A few months later, while still suffering from

worsening neck pain and increasing debt collection calls, Mr. Booth wrote the letters in July

2020. He continued to suffer from excruciating neck pain until his surgery in October 2020. He

ended the year with an arrest, a looming eviction, and an impending unemployment. The debt

collectors are still calling.

        Mr. Booth has dealt with mental health challenges and has taken steps to address them in

the past. (PSR ¶ 55). In spite of this, the pandemic has had a serious impact on those suffering

with mental health challenges across the nation. “Three months into the coronavirus pandemic,

the country [wa]s on the verge of another health crisis, with daily doses of death, isolation and

fear generating widespread psychological trauma.” 4 Furthermore, “[n]early 7 in 10 employees

indicated in a survey … that the coronavirus disease 2019 (COVID-19) pandemic is the most

stressful time of their entire professional career, which has aligned with stark increases in new

prescriptions of antidepressant, antianxiety, and anti-insomnia medications.” 5



2
  Anneken Tappe, CNN Business, Record 20.5 million American jobs lost in April.
Unemployment rate soars to 14.7%, Updated on Friday, May 8, 2020,
https://www.cnn.com/2020/05/08/economy/april-jobs-report-2020-coronavirus/index.html (last
accessed on April 26, 2021).
3
  Michelle Fox, CNBC, The coronavirus pandemic is causing nearly 9 in 10 Americans to feel
anxious about money, April 16, 2020, https://www.cnbc.com/2020/04/16/coronavirus-crisis-
causing-financial-stress-for-near-9-in-10-americans.html (last accessed on April 27, 2021).
4
  William Wan, The coronavirus pandemic is pushing America into a mental health crisis, May
4, 2020, Washington Post, https://www.washingtonpost.com/health/2020/05/04/mental-health-
coronavirus/ (last accessed on April 28, 2021).
5
  Matthew Gavidia, How Has COVID-19 Affected Mental Health, Severity of Stress Among
Employees?, AJMC, April 20, 2020, https://www.ajmc.com/view/how-has-covid19-affected-
mental-health-severity-of-stress-among-employees (last accessed April 28, 2021).
                                                 7
          Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 8 of 13




        Medical challenges, which have plagued Mr. Booth from an early age, were also a factor

around the time of the conduct in this case. At the time Mr. Booth wrote the letters, he suffering

from excruciating neck pain and was scheduled for major surgery on his neck in October 2020.

(PSR ¶ 52). In addition, he already had mounting bills and was in a deficit every month. (PSR

¶¶ 67-72).

        Notably, Mr. Booth had worked at the FAA for nearly a decade without any of these

actions taking place and it was not until the pandemic that this behavior happened. Mr. Booth

accepts responsibility for his actions and feels great shame and remorse for his conduct. He does

not blame the pandemic: however, the defense requests that this Honorable Court consider the

impact of the pandemic in this case. He is currently unemployed and has had difficulty securing

another job and is still trying to find a place to live.

III.    The Purpose of Sentencing Will be Accomplished with a Sentence Probation.

        When sentencing a defendant, the Court must treat the Guidelines “as one factor among

several” that § 3553(a) requires the Court to consider. Kimbrough v. United States, 552 U.S. 85,

90 (2007). As stated above, courts should resist anchoring a sentence to the guideline numbers.

See Docampo, 573 F.3d at 1105 n.5 (Barkett, J., concurring and dissenting) (“Not only have

district courts now become used to relying on [the Guidelines], but the Guidelines inevitably

have a considerable anchoring effect on a district court’s analysis”). Because the Guidelines

merely reflect a “wholesale” view “rough[ly] approximat[ing] . . . sentences that might achieve

§ 3553(a)’s objectives,” Booker and § 3553(a) require the Court to tailor an individualized

sentence that actually does achieve § 3553(a)’s objectives in the case before it. Rita, 551 U.S. at

348, 350. This Court may not presume that a Guideline sentence is reasonable and should,

instead, consider whether or not the applicable Guidelines sentence properly reflects § 3553(a)



                                                    8
         Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 9 of 13




considerations and whether “the case warrants a different sentence regardless.” Id. at 351.

Indeed, “it remains the judge’s duty to tailor every sentencing to the case and defendant at hand,”

regardless of the guidelines range. United States v. Sabillon-Umana, 772 F.3d 1328, 1330 (10th

Cir. 2014) (Gorsuch, J.). Recently, a U.S. District Court Judge explained the following:

       During the sentencing hearing, the lawyers and the judge discuss the appropriate
       sentence, often at great length, but after the judge announces a decision, that
       judge, the lawyers, and the staff move on to the next case; the hearing and
       outcome soon fade into distant memory. Meanwhile, for the defendant, the torture
       of a monotonous existence begins, while life for his family moves forward
       without him. For him, every day, month and year that was added to the ultimate
       sentence will matter. The difference between ten and fifteen years may determine
       whether a parent sees his young child graduate from high school; the difference
       between ten and fifteen months may determine whether a son sees his sick parent
       before that parent passes away; the difference between probation and fifteen days
       may determine whether the defendant is able to maintain his employment and
       support his family. Thus, it is crucial that judges give careful consideration to
       every minute that is added to a defendant's sentence. Liberty is the norm;
       every moment of incarceration should be justified.

United States v. Faison, No. GJH-19-27, 2020 U.S. Dist. LEXIS 27643, at *3-4 (D. Md. Feb. 18,

2020) (emphasis added).

       a. The Kinds of Sentences Available and the Sentencing Range Established

       Since Mr. Booth pled guilty to a misdemeanor, he is eligible for a sentence of probation

for up to five years. 18 USC § 3561(c)(2). The Probation Office has also determined that

because the applicable guideline range is in Zone A, a sentence of imprisonment is not required.

(PSR ¶ 74a).

       b. The Kinds of Sentence and the Sentencing Range Established

       The Probation Office calculated an advisory guideline range of 0 to 6 months based on

zero criminal history points and an offense level of 7. (PSR ¶¶ 19-20, 74). The government

contends that the applicable guideline range is 10-16 months, based on the cross reference from

U.S.S.G. §§ 2H3.1(c)(1), cross referencing § 2C.1.1. Upon further review, the defense argued to

                                                9
        Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 10 of 13




the Probation Office that the cross-reference did not apply because 2H3.1(b)(1)(B) takes into

consideration the economic aspect of the criminal offense of disclosure of information. Notably,

Amendment 628 to § 2H3.1 states that “[t]he Commission determined that a base offense level of

level 9 is too severe for the misdemeanor offenses contained in 26 U.S.C. §§ 7213A

(Unauthorized Inspection) and 7216 (Unauthorized Disclosure), and the three-level decrease

addresses this concern.” Am. 628 (emphasis added). The offense at issue here, 18 U.S.C. § 1905

is very similar to 26 U.S.C. § 7216 since both involve unauthorized disclosure. In the Final

Presentence Investigation Report, the Probation Office agreed that the cross-reference did not

apply. (PSR, p. 18). The Sentencing Commission also has not “a considerably larger proportion

of economic crime offenders (20.8%) were sentenced to probation only compared to all federal

offenders (6.9%).” 6 Hence, the appropriate guideline range is 0 to 6 months. If the Court

disagrees, the defense requests that this Honorable Court vary outside of the guidelines in light of

his history and characteristics and his first time offender status to Zone A and impose a sentence

of probation.

       c. Any Pertinent Policy Statement

       “The Commission shall insure that the guidelines reflect the general appropriateness of

imposing a sentence other than imprisonment in cases in which the defendant is a first

offender….” 28 U.S.C. § 994(j). In light of Mr. Booth’s first offender status, a prison sentence

would not be appropriate here. The Sentencing Commission has noted that offenders who fall




6
 See U.S. Sent’g Comm’n, What Does Federal Economic Crime Really Look Like?, (Jan. 2019)
p. 27, available at https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-publications/2019/20190130_Econ-Crime.pdf (last accessed on April 29,
2021).
                                                10
        Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 11 of 13



                                                                                          7
into Criminal History Category I are less likely to receive a straight prison sentence.

       d. A Sentence of Probation Would Provide Just Punishment and Protect the Public.

       18 U.S.C. § 3553(a)(2)(A) and (C) provide that the Court must assess “the need for the

sentence imposed— . . . to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense” and “to protect the public from further crimes of

the defendant.” A sentence of probation would provide just punishment for the offense and

protect the public. The purposes of sentencing can be accomplished with Mr. Booth remaining

in society and being on probation and complying with any further conditions that the Court

deems appropriate. While “custodial sentences are qualitatively more severe than probationary

sentences of equivalent terms,” “[o]ffenders on probation are nonetheless subject to several

standard conditions that substantially restrict their liberty.” Gall, 552 U.S. at 48. “A sentence of

probation rather than incarceration can work to promote the sentencing goal of respect for the

law by illustrating a rejection of the view that the law is merely a means to dispense harsh

punishment without taking into account the real conduct and circumstances involved in

sentencing.” United States v. Bennett, No. 8:07CR235, 2008 U.S. Dist. LEXIS 45302, at *12 (D.

Neb. May 30, 2008) (citing Gall, 552 U.S. at 99).

       A sentence of probation itself is a “‘substantial restriction of freedom.’” Gall, 552 U.S.

at 44 (citation omitted). As the Supreme Court has explained:

               We recognize that custodial sentences are qualitatively more
               severe than probationary sentences of equivalent terms. Offenders
               on probation are nonetheless subject to several standard conditions
               that substantially restrict their liberty. See United States v.
               Knights, 534 U.S. 112, 119, 122 S.Ct. 587, 151 L.Ed.2d 497
               (2001) (“Inherent in the very nature of probation is that


7
 See U.S. Sent’g Comm’n, Recidivism and the “First Offender,” (May 2004) p. 10, available at
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2004/200405_Recidivism_First_Offender.pdf (last accessed on April 29, 2021).
                                                 11
        Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 12 of 13




                probationers ‘do not enjoy the absolute liberty to which every
                citizen is entitled’ ” (quoting Griffin v. Wisconsin, 483 U.S. 868,
                874, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987))). Probationers may
                not leave the judicial district, move, or change jobs without
                notifying, and in some cases receiving permission from, their
                probation officer or the court. They must report regularly to their
                probation officer, permit unannounced visits to their homes, refrain
                from associating with any person convicted of a felony, and refrain
                from excessive drinking. USSG § 5B1.3. Most probationers are
                also subject to individual “special conditions” imposed by the
                court.

Id. at 48 (footnote omitted). Hence, the public will be protected by Mr. Booth being supervised

on probation.

       e. A Sentence of Probation Would Provide Adequate Deterrence

       18 U.S.C. § 3553(a)(2)(B) provides that the Court must assess “the need for the sentence

imposed— . . . to afford adequate deterrence.” Mr. Booth has lost his secure government job

which he has held for approximately 10 years. He will face challenges in trying to obtain

employment because of this case and already has received negative publicity. He will be unable

to obtain government employment. Those factors are adequate deterrence. See, e.g., United

States v. Olis, 2006 WL 2716048, at *13 (S.D. Tex. Sept. 22, 2006) (granting substantial

variance in part because “the attendant negative publicity, the loss of his job and accounting and

law licenses, and the need to provide support for his family will provide adequate deterrence

against any potential future criminal conduct.”). No term of imprisonment is necessary to

prevent Mr. Booth from committing similar crimes in the future.

       f. A Sentence of Probation Would Provide Mr. Booth with Treatment.

       18 U.S.C. § 3553(a)(2)(D) provides that the Court must assess “the need for the sentence

imposed— . . . to provide the defendant with the needed educational and vocational training,

medical care, or other correctional treatment in the most effective manner.” A sentence of



                                                12
        Case 1:21-cr-00033-CJN Document 22 Filed 04/29/21 Page 13 of 13




imprisonment would impede Mr. Booth’s needs for medical care and employment. He has had a

long history of surgeries which have been paid for by his own medical insurance. If

incarcerated, any of his future medical needs would place a burden on the medical resources of

the BOP and communities, which are already being burdened by the COVID-19 pandemic.

       “Any term of imprisonment in this case would be counter effective by depriving society

of the contributions of the Defendant who . . . understands the consequences of his criminal

conduct and is doing everything in his power to forge a new life.” Gall, 552 U.S. at 44 (citation

omitted) (quoting district court). As a result, Mr. Booth requests a sentence of probation. The

requested sentence is not greater than necessary, and is sufficient for the purposes of sentencing.

                                           Conclusion

       For the foregoing reasons, and for any other reasons set forth at the sentencing hearing, a

sentence of probation sufficiently addresses Mr. Booth’s conduct as well as other factors

pursuant to 18 U.S.C. § 3553(a).

                                              Respectfully submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                              ______/s/__________________
                                              Ubong E. Akpan
                                              Assistant Federal Public Defender
                                              625 Indiana Ave., N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500




                                                13
